Hill, J.
Where no divorce suit is pending, and temporary and permanent alimony are applied for by the wife on the ground that the husband and wife are living in a bona fide state of separation, on a hearing for temporary alimony it is error to refuse to allow the husband to prove and to decline to consider evidence of the fact that the wife voluntarily abandoned him without just cause, and to grant temporary alimony against the husband in the sum of $75 per month and $150 attorneys’ fees. Civil Code (1910), § 2997; Sikes v. Sikes, 143 Ga. 314 (85 S. E. 193), et seq.; Davis v. Davis, 145 Ga. 56 (88 S. E. 566) ; Fuller v. Fuller, 108 Ga. 256 (33 S. E. 865) ; Brisendine v. Brisendine, 152 Ga. 745 (3) (111 S. E. 22). Judgment reversed.

All the Justices concur.